Citation Nr: 1443311	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disease, to include involvement of the feet and groin.  

2.  Entitlement to service connection for a respiratory disability.  

3.  Entitlement to service connection for a disability manifested by dizziness and inability to walk.  

4.  Entitlement to service connection for fatigue.  

5.  Entitlement to service connection for a psychiatric disorder.  

6.  Entitlement to service connection for light sensitivity resulting from sunburn.  

7.  Entitlement to an initial compensable rating for bilateral hearing loss.  

8.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to January 1968. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2014, the Board denied a compensable rating for bilateral hearing loss and denied a rating higher than 10 percent for otitis externa.  The service connection claims listed above were remanded for additional development.  Consideration of a TDIU was deferred pending the additional development.  

The Veteran appealed to the Court of Appeals for Veterans Claims (Court).  In accordance with a Joint Motion for Remand (JMR), in July 2014, the Court vacated the Board's January 2014 decision to the extent that it denied a compensable rating for bilateral hearing loss.  

As the service connection issues have not been returned to the Board from the RO following the Board January 2014 remand, the claims remain in appellate status.  On remand, the service connection claims, as well the issue of a compensable rating for bilateral hearing loss, must be readjudicated.  Consideration of a TDIU is to be adjudicated following the adjudication of all other claims on appeal.  

The issues of entitlement to service connection for skin disease; respiratory disability; disability manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn; and a psychiatric disorder, along with an initial compensable rating for bilateral hearing loss and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In January 2014, the Board denied a compensable rating for bilateral hearing loss.  Pursuant to a JMR, the Court, in July 2014, vacated the Board's decision, citing inadequate reasons and bases for the VA opinion provided, and particularly as to the effect of the Veteran's hearing loss on occupational functioning and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  In addition, a lack of review of the claim file was noted.  

In light of the JMR, the case must be remanded for VA examination with respect to the severity of the Veteran's bilateral hearing loss.  In addition, the service connection claims and TDIU must be readjudicated on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiologic examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to conduct all indicated tests.  

In addition to the objective test results, the examiner must fully describe the functional effects caused by the Veteran's hearing loss disability, including specifically, to what extent, his hearing loss decreases his functioning in terms of performing his daily activities (e.g. such as the ability to communicate effectively with other people) as well as the impact of the hearing loss on his occupational functioning.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Finally, readjudicate the appeal, to include a compensable rating for hearing loss, as well as the issues of service connection for skin disease; respiratory disease; disability manifested by dizziness and inability to walk; fatigue; light sensitivity resulting in sunburn; a psychiatric disorder; and, after all of the previous claims are adjudicated, TDIU.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



